Exceptions overruled. The defendant excepted to the denial of her. motion for a directed verdict and to the admission of certain medical evidence. The action was to recover for personal injuries incurred on January 28, 1951, in Foxboro caused by the alleged gross negligence of the defendant in operating an automobile in which the plaintiff was riding as a guest. There was evidence of persistence in a negligent course of conduct over an appreciable period of time culminating in an accident sufficient under our decisions to warrant a finding for the'plaintiff. See Dombrowski v. Gedman, 299 Mass. 87; O’Neill v. McDonald, 301 Mass. 256, 259; McGaffigan v. Kennedy, 302 Mass. 12, 14-15. There was no error in finding the attending physician of the plaintiff, who was a general practitioner, qualified to give an opinion that the accident was a contributing cause of the plaintiff’s tuberculosis which subsequently developed and in allowing his testimony to this effect to stand. See Hardiman v. Brown, 162 Mass. 585, 587.